Citation Nr: 1236786	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-03 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an initial rating in excess of 50 percent, prior to March 31, 2008, and in excess of 70 percent from March 31, 2008, to include the matter of whether a total disability rating based on individual unemployability (TDIU) is warranted prior to March 31, 2008.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to July 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which implemented a December 2007 Board grant of service connection for PTSD, and assigned a 50 percent rating from February 23, 2001.

In a December 2008 rating decision, a higher rating of 70 percent for PTSD was assigned effective March 31, 2008, with a TDIU.

The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status. 

The Board notes that the Veteran's representative has correctly pointed out that the appeal is derived from the original grant of service connection implemented in the May 2008 decision, rather than the later December 2008 decision which granted a higher rating and a TDIU.

Based on the decision below, granting a 100 percent schedular rating for PTSD from the effective date of service connection, the matter of a TDIU is moot as the schedular 100 percent rating is a higher benefit.



FINDING OF FACT

The Veteran's PTSD has caused total occupational and social impairment from the effective date of service connection, February 23, 2001.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for PTSD from February 23, 2001 are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  Entitlement to an effective date earlier than March 31, 2008 for the award of a TDIU is moot.  38 C.F.R. § 4.16(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted in full.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

The Veteran's claim for service connection for PTSD was received on February 23, 2001.  

Prior to that time, in an April 2000 rating decision, the Board determined that the Veteran was not competent and able to handle the disbursement of funds based on a recent cerebrovascular accident (CVA).  

Contemporaneous VA treatment records dated in 2001 show that the Veteran had a GAF of 45.  He described symptoms of anger and paranoia.  He was sleeping all the time reported on some occasions, while an inability to fall asleep was reported on other occasions.  His appetite was not good.  He reported auditory hallucinations.  He was depressed, isolated himself, and had no interest in doing anything.  His wife had quit work to care for him.

In October 2001, the RO denied service connection for PTSD.  The Veteran perfected an appeal to that determination.  

In August 2002, the Veteran was seen by a private examiner, Thomas B. Toy, Ph.D. who indicated that the Veteran's GAF had fallen to 40 for his PTSD and major depressive disorder.  He was unemployed and socially alienated.  His situation was complicated by his CVA.  Prior to the current time, he had periods of self-employment, but they were sporadic.  He had depressed moods, anxiety attacks, chronic disturbed sleep, and was easily provoked, displaying irrational anger.  The Veteran found it very hard to get along with others and was unemployable.  In a subsequent January 2003 letter, Dr. Toy indicated that the Veteran had auditory hallucination as well as flashbacks.  Due to his PTSD, which was due to military service. 

At an April 2003 hearing, the Veteran described his inservice stressors.  His wife stated that she had observed the Veteran's anger and rage over the years.  In addition, she related that the Veteran could not hold down a job, even though he had tried to obtain any job available.  The Veteran's mother also submitted a letter detailing the Veteran's inservice experiences.  She further stated that the Veteran could not stand the stress and had related that he thought he was going crazy.  At a subsequent November 2004 hearing, the Veteran again described his inservice experiences.  He also related that he had been unable to keep a job because of his temperament, related to his PTSD.  He said he would just "fly off the bat in a heartbeat."

In February 2005, the Board denied service connection for PTSD due to lack of a verified stressor.  The Veteran appealed this determination to the United States Court of Appeals for Veterans Claims ("the Court").  In April 2006, the Court vacated the Board's decision and remanded the matter for further action.

VA outpatient records continued to diagnose PTSD and assign a GAF of 45.

In a December 2007 decision, the Board granted the claim of service connection for PTSD.  

In April 2008, the Veteran was afforded a VA PTSD examination.  The diagnosis was confirmed and a GAF of 50 was assigned.  It was noted that the Veteran was not working and had not worked since the CVA.  He was anxious, somewhat irritable, and stayed to himself.  He had no friends.  He experienced some relief with medication.  His cognitive functioning was basically intact, but he had difficulty with concentration and his insight and judgment were marginal.  

In April 2008, a letter was received from Dr. Toy in which he stated that the Veteran's PTSD had been continuously debilitating over time and was the sole reason for the Veteran being unable to obtain and maintain gainful employment, dating back to at least February 2001.

A May 2008 rating decision implemented the Board's decision, granting service connection for PTSD, and a 50 percent rating was assigned effective February 23, 2001.

In July 2008, the Veteran was afforded a VA examination which showed that he did not have any remission in his PTSD, displaying symptoms of anxiety, depression, insomnia, irritability, increased anger, decreased energy, and weekly panic attacks of 4-5 a week.  The Veteran had not worked since suffering a stroke in 1999, but was also solely unemployable due to his PTSD.  Mental status examination revealed that the Veteran looked older than his stated age.  He was alert, oriented, and cooperative.  He had problems with his history and was assisted by his wife.  He showed no formal thought disorder, loose associations, flight of ideas, hallucinations, delusions, obsessions, or phobias at the time of the examination.  He had severe anxiety and depression with moderate to severe other symptoms, such as insomnia.  He also had severe anger.  His intellectual capacity appeared to be impaired, possibly due to his CVA.  His nightmares had increased and his wife had to move to another bedroom.  He had increased startle response, hypervigilance, guarding, concentrating problems, irritability, anger outbursts, feelings of a foreshortened life, emotional numbing, detachment, estrangement from others, interest in hobbies and social activities, avoidance, and exaggerated response.  His GAF was 35.  The examiner noted that the Veteran's cognitive and functional problems made it improbable that he could handle his own affairs and was incompetent.  He was unemployable due to PTSD and had major social impairment.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

The Board recognizes that the Veteran suffered a CVA in 1999 which left him severely impaired.  However, the evidence, in its totality, also shows that the Veteran's PTSD has resulted in total industrial and social impairment, from the date of his claim on February 23, 2001.  There has been no real change in the disability level since that date.  His GAF score in 2001 was 45, later, indicative of serious symptoms, then falling quickly to 40, showing impairment in reality testing or communication or major impairment in several areas.  While his score in 2008 was noted to be lower at a 35, the Board believes that his overall functioning has been nonetheless, consistently minimal in terms of his complete inability to socialize or obtain/maintain employment.  Since 2001, he has had paranoia and hallucinations.  His anger has remained severe and he has not engaged in meaningful activities since that time.  While his PTSD has only gotten worse, it was totally disabling from the date of claim.  

A 100 percent rating contemplates symptoms such as persistent delusions or hallucinations and he has persistent hallucination; grossly inappropriate behavior which he displays through his constant anger issues, which also poses a potential danger; he is constantly cared for and monitored by his wife.  

Accordingly, the Board finds that a 100 percent rating is warranted from February 23, 2001, the effective date of service connection.  Also, as the Board is granting a 100 percent schedular rating for PTSD from the effective date of service connection, the matter of a TDIU is moot as the schedular 100 percent rating is a higher benefit.


ORDER

A 100 percent rating for PTSD is granted effective February 23, 2001, subject to the laws and regulations governing payment of monetary benefits.
The appeal of entitlement to an effective date earlier than March 31, 2008 for the award of TDIU is dismissed.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


